Citation Nr: 1547047	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-08 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a neck disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for an upper and lower disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a psychiatric disorder, to include as related to a service-connected migraine headache disorder.

4.  Entitlement to a rating higher than 30 percent for a migraine headache disorder. 

5.  Entitlement to a compensable rating for an inguinal hernia. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to Dependents' Educational Allowance (DEA) benefits pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of  rating decisions issued in June 2010, November 2012, and September 2013 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2015, the Veteran's attorney submitted additional evidence relevant to the current appeal and waived Agency of Original Jurisdiction (AOJ) review of that evidence.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The reopened service connection claims for neck and back disabilities, the increased rating claims for migraine headaches and an inguinal hernia, and the claims seeking a TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final October 1984 decision, which included notification of the Veteran's appellate rights, the RO denied service connection for neck and back disabilities.  

2.  Since October 1984, newly submitted evidence of record includes a medical opinion linking the Veteran's neck and back disabilities to service.  

3.  Probative medical evidence links the Veteran's current depressive disorder to his service-connected migraine headache disorder.


CONCLUSIONS OF LAW

1.  The October 1984 decision, which denied service connection for neck and back disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for an upper and lower back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

4.  The criteria for service connection for a depressive disorder, as secondary to a service-connected migraine headache disorder, have been met. 38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In October 1984, the RO denied service connection for neck and back disabilities.  As the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the October 1984 decision, the RO denied the Veteran's service connection claims for neck and back disabilities because he failed to appear for his scheduled VA examination; therefore, there was no evidence of record establishing the existence of service-related neck or back disabilities.  Since the issuance of this decision, the Veteran has been afforded a VA examination in February 2010, which established current diagnoses of neck and back disabilities (specifically, degenerative disc disease of the cervical and lumbar spine).  While the medical opinion rendered in conjunction with this VA examination was speculative, an opinion authored in July 2010 by a VA physician links the Veteran's current neck and back disabilities to his in-service fall.  As this medical opinion provides no supporting rationale, it may not serve as a basis, alone, to grant the benefits sought; nevertheless, the Board finds that the medical opinion is sufficient evidence to reopen the Veteran's claims, as the submission of this evidence triggers VA's duty to obtain a sufficient medical opinion regarding the potential relationship between the Veteran's current neck and back disabilities and service.  

The merits of the reopened claims are addressed in the remand portion of the Board's decision, below.

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a) (2015).

The Veteran is seeking service connection for a psychiatric disorder, and the record reflects that he is currently diagnosed with a depressive disorder.  Although the VA medical opinions rendered in conjunction with his psychiatric examinations fail to link the Veteran's psychiatric disorder directly to service, evidence of record links his disorder to his service-connected migraine headaches.  

In this regard, the Veteran has submitted a 2013 medical opinion and a Disability Benefits Questionnaire (DBQ) completed by a private psychologist, who provides a diagnosis of a "depressive disorder due to another medical condition" and elaborates that the Veteran experiences depression as a result of his very frequent and severe migraine headaches.  (A letter authored by the VA physician who provides the Veteran's migraine headache treatment also describes the Veteran's migraine episodes as frequent and severe.)  The psychologist states that the frequent pain, incapacitation, and resulting effects on the Veteran's employability and functionality have resulted in his development of a depressive disorder.  

As this medical opinion is unequivocally stated, consistent with the record, and supported by a detailed rationale, the Board finds that the opinion constitutes probative evidence supporting the Veteran's claim and is therefore sufficient to allow the grant of the benefit sought.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


ORDER

New and material evidence having been presented, the claim of service connection for a neck disability is reopened.

New and material evidence having been presented, the claim of service connection for a back disability is reopened.

Service connection for a depressive disorder, as secondary to a service-connected migraine headache disorder, is granted.




REMAND

With regard to the Veteran's reopened service connection claims for neck and back disabilities, as discussed above, the medical opinions of record addressing the potential relationship between these disabilities and service are insufficient; thus, a new medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claims seeking higher ratings for his service-connected migraine headache disorder and inguinal hernia, the Veteran receives ongoing VA treatment for these disabilities; however, his VA treatment records were last obtained in 2012.  Accordingly, the Veteran's recent, outstanding records must be associated with the record.  

With regard to the Veteran's claims seeking a TDIU and DEA benefits, resolution of these appeals must be deferred pending the development above, as the development is germane to the claims for a TDIU and DEA benefits.   See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2012 to the present.  

2.  Obtain a medical opinion from an appropriate VA medical professional to determine the potential relationship between the Veteran's current cervical and lumbar degenerative disc disease and service.  The Veteran need not be reexamined unless deemed necessary to procure the requested opinion.  The Veteran's electronic claims file must be provided to the VA medical professional for review.

The VA medical professional is asked to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current cervical and lumbar degenerative disc disease are related to service, to include his in-service 30 foot fall resulting in loss of consciousness and complaints of neck pain, as outlined in his service treatment records.  

When rendering this opinion, please consider and comment on the clinical significance of the Veteran's credible reports of continuity of neck and back pain since service, as reflected by his initial claim for these disabilities in 1984, soon after service.  

A complete rationale must be provided for the requested opinion.

3.  Then, readjudicate the Veteran's reopened service connection claims for neck and back disabilities; increased rating claims for migraine headaches and an inguinal hernia; and claims for a TDIU and DEA benefits.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


